                            Case 20-13005-CSS              Doc 173       Filed 01/06/21         Page 1 of 8



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )   Chapter 11
                                                                         )
             NORTHWEST HARDWOODS, INC., et al.,1                         )   Case No. 20-13005 (CSS)
                                                                         )
                                                       Debtors.          )   (Jointly Administered)
                                                                         )


                 NOTICE OF SECOND AMENDED 2 AGENDA OF MATTERS SCHEDULED
                       FOR HEARING ON JANUARY 6, 2021 AT 11:00 A.M. (ET)


                                   The hearing will be conducted via Zoom and CourtCall.

             Any party that wishes to participate in the Hearing must make arrangements through CourtCall
                               by telephone (866-582-6878) or facsimile (866-533-2946).
                                   If you are planning to speak, please also use Zoom.

                                             Zoom connection details are as follows:

                                          Topic: Northwest Hardwoods 20-13005
                                Time: Jan 6, 2021 11:00 AM Eastern Time (US and Canada)
                                                 Join ZoomGov Meeting
                                            https://debuscourts.zoomgov.com/j/1610156147
                                                     Meeting ID: 161 015 6147
                                                        Passcode: 888567


         RESOLVED MATTERS

         1.           Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy Code,
                      Authorizing the Retention and Employment of Young Conaway Stargatt & Taylor, LLP as
                      Co-Counsel to the Debtors, Effective as of the Petition Date [D.I. 108, 12/16/20]

                      Response Deadline:                                  December 30, 2020 at 4:00 p.m. (ET)



         1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
               number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc. (7760), and
               Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these chapter 11 cases is: 1313
               Broadway, Suite 300, Tacoma, WA 98402.
         2
               Amended items appear as bolded.
27558978.1
                    Case 20-13005-CSS              Doc 173   Filed 01/06/21   Page 2 of 8



              Responses Received:                            Informal comments from the Office of the
                                                             United States Trustee

              Related Documents:

              A.        Certification of Counsel [D.I. 135, 12/31/20]

              B.        Supplemental Declaration of Sean M. Beach [D.I. 137, 12/31/20]

              C.        Order [D.I. 141, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         2.   Debtors’ Application for an Order, Pursuant to Section 327(a) of the Bankruptcy Code,
              Authorizing the Retention and Employment of Prime Clerk LLC as Administrative
              Advisor to the Debtors, Effective as of the Petition Date [D.I. 109, 12/16/20]

              Response Deadline:                             December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                            Informal comments from the Office of the
                                                             United States Trustee

              Related Documents:

              A.        Certification of Counsel [D.I. 136, 12/31/20]

              B.        Order [D.I. 142, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         3.   Application of Debtors for Entry of an Order Authorizing the Retention and Employment
              of Gibson Dunn & Crutcher LLP as Attorneys for the Debtors and Debtors in Possession
              Effective as of the Petition Date [D.I. 114, 12/16/20]

              Response Deadline:                             December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                            Informal comments from the Office of the
                                                             United States Trustee

              Related Documents:

              A.        Certification of Counsel [D.I. 138, 12/31/20]

              B.        Order [D.I. 143, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.




27558978.1
                                                         2
                    Case 20-13005-CSS              Doc 173   Filed 01/06/21    Page 3 of 8



         4.   Application of Debtors for Entry of an Order Authorizing the Retention and Employment
              of Huron Consulting Services LLC as Financial Advisor for the Debtors Effective as of the
              Petition Date [D.I. 110, 12/16/20]

              Response Deadline:                              December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Supplemental Declaration of Aaron Kibbey [D.I. 144, 1/4/21]

              B.        Certification of Counsel [D.I. 146, 1/4/21]

              C.        Order [D.I. 148, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         5.   Debtors’ Application to Retain and Employ KPMG LLP as Accounting and Valuation
              Advisor Effective as of the Petition Date [D.I. 111, 12/16/20]

              Response Deadline:                              December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Supplemental Declaration of Peter Lyster [D.I. 145, 1/4/21]

              B.        Certification of Counsel [D.I. 147, 1/4/21]

              C.        Order [D.I. 151, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         6.   Application of Debtors for Entry of an Order Authorizing the Retention and Employment
              of Moss Adams LLP as Tax Advisor for the Debtors Effective as of the Petition Date [D.I.
              113, 12/16/20]

              Response Deadline:                              December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Supplemental Declaration of Arnie McClellan [D.I. 149, 1/4/21]
27558978.1
                                                         3
                    Case 20-13005-CSS              Doc 173   Filed 01/06/21    Page 4 of 8



              B.        Certification of Counsel [D.I. 157, 1/4/21]

              C.        Order [D.I. 160, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         7.   Debtors’ Application for Entry of an Order Authorizing Debtors to Retain and Employ
              Miller Nash Graham & Dunn LLP as Special Business Counsel Effective as of the Petition
              Date [D.I. 112, 12/16/20]

              Response Deadline:                              December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Supplemental Declaration of R. Gibson Masters [D.I. 158, 1/4/21]

              B.        Certification of Counsel [D.I. 159, 1/4/21]

              C.        Order [D.I. 165, 1/4/21]

              Status:      The Order has been entered. No hearing is necessary.

         UNCONTESTED MATTER WITH CERTIFICATION OF COUNSEL

         8.   Debtors’ Motion for Entry of an Order Authorizing the Submission of an Order Under
              Certification of Counsel Closing Certain of the Chapter 11 Cases [D.I. 128, 12/24/20]

              Response Deadline:                              January 4, 2021 at 10:00 a.m. (ET)

              Responses Received:                             Informal comments from the Office of the
                                                              United States Trustee

              Related Documents:

              A.        Debtors’ Motion for Order Shortening the Time for Notice of Debtors’ Motion for
                        Entry of an Order Authorizing the Submission of an Order Under Certification of
                        Counsel Closing Certain of the Chapter 11 Cases [D.I. 129, 12/24/20]

              B.        Order Shortening the Time for Notice of Debtors’ Motion for Entry of an Order
                        Authorizing the Submission of an Order Under Certification of Counsel Closing
                        Certain of the Chapter 11 Cases [D.I. 131, 12/28/20]

              C.        Certification of Counsel Regarding Revised Proposed Order Authorizing the
                        Debtors to Submit Under Certification of Counsel an Order Closing Certain of the
                        Chapter 11 Cases [D.I. 166, 1/4/21]

27558978.1
                                                         4
                    Case 20-13005-CSS       Doc 173     Filed 01/06/21    Page 5 of 8



              D.    Order Authorizing the Debtors to Submit Under Certification of Counsel an
                    Order Closing Certain of the Chapter 11 Cases [D.I. 168, 1/4/21]

              Status:   The Order has been entered. No hearing is necessary.

         MATTERS GOING FORWARD

         9.   Combined Disclosure Statement and Confirmation Hearing

              Response Deadline:                        December 30, 2020 at 4:00 p.m. (ET)

              Responses Received:

              A.    Informal comments from the Office of the United States Trustee

              C.    Informal comments from Gadwell

              D.    Informal comments from multiple Texas Taxing Authorities

              E.    Informal comments from the United States Department of Justice

              F.    Informal comments from Chubb/Westchester Fire

              G.    Objection of Harris County to Joint Prepackaged Chapter 11 Plan of Reorganization
                    of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I. 126, 12/23/20]

              Related Documents:

              H.    Joint Prepackaged Chapter 11 Plan of Reorganization of Northwest Hardwoods,
                    Inc., and Its Debtor Affiliates [D.I. 15, 11/23/20]

              I.    Disclosure Statement for the Joint Prepackaged Chapter 11 Plan of Reorganization
                    of Northwest Hardwoods, Inc. and Its Debtor Affiliates [D.I. 16, 11/23/20]

              J.    Order (I) Scheduling Combined Hearing on Adequacy of Disclosure Statement and
                    Confirmation of Prepackaged Plan; (II) Fixing Deadline to Object to Disclosure
                    Statement and Prepackaged Plan; (III) Conditionally Approving Prepetition
                    Solicitation Procedures; (IV) Approving the Form and Manner of Notice of the
                    Combined Hearing and Objection Deadline; (V) Approving Notice and Objection
                    Procedures for the Assumption and Rejection of Executory Contracts and
                    Unexpired Leases; (VI) (A) Providing that the United States Trustee Shall Not Be
                    Required to Convene Section 341(a) Meeting of Creditors and (B) Extending the
                    Time for Debtors to File Statements of Financial Affairs and Schedules of Assets
                    and Liabilities and Rule 2015.3 Reports, and Permanently Waiving Requirement to
                    File Same upon Confirmation of the Debtors’ Prepackaged Plan; and (VII) Granting
                    Related Relief [D.I. 64, 11/24/20]

              K.    Notice of (I) Commencement of Prepackaged Chapter 11 Cases, (II) Combined
                    Hearing to Consider (A) Adequacy of Disclosure Statement and (B) Confirmation
27558978.1
                                                    5
                         Case 20-13005-CSS              Doc 173         Filed 01/06/21   Page 6 of 8



                          of Prepackaged Plan, (III) Assumption and Rejection of Executory Contracts and
                          Unexpired Leases and (IV) Objection Deadlines – and – Summary of Prepackaged
                          Plan [D.I. 68, 11/24/20]

                 L.       Certificate of Publication [D.I. 76, 12/8/20]

                 M.       Notice of Filing of Supplement to the Joint Prepackaged Chapter 11 Plan of
                          Reorganization of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I. 116,
                          12/16/20]

                 N.       Notice of Filing of Blacklined Version of Joint Prepackaged Chapter 11 Plan of
                          Reorganization of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I. 119,
                          12/20/20]

                 O.       Notice of Filing of Second Supplement to the Joint Prepackaged Chapter 11 Plan
                          of Reorganization of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I.
                          122, 12/21/20]

                 P.       Notice of Filing of Blacklined Version of Joint Prepackaged Chapter 11 Plan of
                          Reorganization of Northwest Hardwoods, Inc., and Its Debtor Affiliates [D.I. 132,
                          12/28/20]

                 Q.       Memorandum of Law in Support of an Order (I) Approving the Adequacy of the
                          Disclosure Statement and the Prepetition Solicitation Procedures and (II)
                          Confirming the Second Amended Joint Prepackaged Chapter 11 Plan of
                          Reorganization of Northwest Hardwoods, Inc. and Its Debtor Affiliates [D.I. 150,
                          1/4/21]

                 R.       Notice of Filing of Proposed Confirmation Order [D.I. 151, 1/4/21]

                 S.       Declaration of Nathan Jeppson3 in Support of an Order (I) Approving the Adequacy
                          of the Disclosure Statement and the Prepetition Solicitation Procedures and (II)
                          Confirming the Second Amended Joint Prepackaged Chapter 11 Plan of
                          Reorganization of Northwest Hardwoods, Inc. and Its Debtor Affiliates [D.I. 153,
                          1/4/21]

                 T.       Declaration of Stephen Darr4 in Support of an Order (I) Approving the Adequacy
                          of the Disclosure Statement and the Prepetition Solicitation Procedures and (II)
                          Confirming the Joint Prepackaged Chapter 11 Plan of Reorganization of Northwest
                          Hardwoods, Inc. and Its Debtor Affiliates [D.I. 154, 1/4/21]

                 U.       Declaration of Aaron Kibbey5 in Support of an Order (I) Approving the Adequacy
                          of the Disclosure Statement and the Prepetition Solicitation Procedures and (II)

         3
             The location of the declarant is Bellevue, Washington.
         4
             The location of the declarant is Chester, New Hampshire.
         5
             The location of the declarant is Lawrenceville, New Jersey.
27558978.1
                                                                 6
                           Case 20-13005-CSS             Doc 173       Filed 01/06/21   Page 7 of 8



                              Confirming the Second Amended Joint Prepackaged Chapter 11 Plan of
                              Reorganization of Northwest Hardwoods, Inc. and Its Debtor Affiliates [D.I. 155,
                              1/4/21]

                   V.         Declaration of James F. Daloia6 of Prime Clerk LLC Regarding the Solicitation of
                              Votes and Tabulation of Ballots Cast on the Joint Prepackaged Chapter 11 Plan of
                              Reorganization of Northwest Hardwoods, Inc., and Its Debtors Affiliates [D.I. 156,
                              1/4/21]

                   W.         Notice of Filing of Third Supplement to the Joint Prepackaged Chapter 11
                              Plan of Reorganization of Northwest Hardwoods, Inc., and Its Debtor
                              Affiliates [D.I. 172, 1/5/21]

                    Status:          This matter is going forward. All responses received and noted above in
                                     subparagraphs A through G have been resolved.

         10.       Debtors’ Motion for Entry of Order (I) Authorizing the Employment and Payment of
                   Professionals Utilized in the Ordinary Course of Business and (II) Granting Related Relief
                   [D.I. 115, 12/16/20]

                   Response Deadline:                                  December 30, 2020 at 4:00 p.m. (ET)

                   Responses Received:

                   A.         Objection of the Office of the United States Trustee [D.I. 140, 1/3/21]

                   Related Documents:

                   B.         Certification of Counsel [D.I. 171, 1/5/21]

                   Status:           A revised form of order resolving the objection has been submitted
                                     under Certification of Counsel. Unless the Court has questions
                                     regarding the requested relief, no hearing is necessary.




         6
               The location of the declarant is Manhasset, New York.
27558978.1
                                                                  7
                         Case 20-13005-CSS   Doc 173    Filed 01/06/21    Page 8 of 8



             Dated:   January 6, 2021
                      Wilmington, Delaware   /s/ Jacob D. Morton
                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                             Sean M. Beach (No. 4070)
                                             Jacob D. Morton (No. 6684)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Tel:    (302) 571-6600
                                             Fax: (302) 571-1253
                                             Email: sbeach@ycst.com
                                                     jmorton@ycst.com

                                             GIBSON, DUNN & CRUTCHER LLP
                                             David M. Feldman (admitted pro hac vice)
                                             J. Eric Wise (admitted pro hac vice)
                                             Matthew K. Kelsey (admitted pro hac vice)
                                             Alan Moskowitz (admitted pro hac vice)
                                             200 Park Avenue
                                             New York, New York 10166
                                             Tel:    (212) 351-4000
                                             Fax: (212) 351-4035
                                             Email: dfeldman@gibsondunn.com
                                                     ewise@gibsondunn.com
                                                     mkelsey@gibsondunn.com
                                                     amoskowitz@gibsondunn.com

                                             Counsel to the Debtors and Debtors in Possession




27558978.1
